         Case 4:20-cv-00838-KGB Document 13 Filed 05/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MARK DROUIN                                                                           PLAINTIFF

v.                               Case No. 4:20-cv-00838 KGB

WALMART, INC.                                                                       DEFENDANT

                                             ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 12).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice. Each party will bear his or its own costs, including attorneys’ fees

associated with this litigation to the extent not otherwise provided for in the settlement agreement

between the parties.

       It is so ordered this 3rd day of May, 2021.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
